Name: 2001/431/EC: Council Decision of 28 May 2001 on a financial contribution by the Community to certain expenditure incurred by the Member States in implementing the control, inspection and surveillance systems applicable to the common fisheries policy
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  EU finance;  economic geography
 Date Published: 2001-06-09

 Avis juridique important|32001D04312001/431/EC: Council Decision of 28 May 2001 on a financial contribution by the Community to certain expenditure incurred by the Member States in implementing the control, inspection and surveillance systems applicable to the common fisheries policy Official Journal L 154 , 09/06/2001 P. 0022 - 0040Council Decisionof 28 May 2001on a financial contribution by the Community to certain expenditure incurred by the Member States in implementing the control, inspection and surveillance systems applicable to the common fisheries policy(2001/431/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) The common fisheries policy, which guarantees the long-term existence of fishery stocks and thus employment in the sector, can achieve its objectives only if its rules are complied with and effectively controlled.(2) Those objectives and rules are primarily established by Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture(3) and by Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy(4).(3) By guaranteeing the implementation of the control, inspection and surveillance systems applicable to the common fisheries policy, the Member States discharge an obligation of Community interest.(4) For some Member States the scale of the control task is particularly onerous and may be disproportionately burdensome.(5) The Community should therefore make a financial contribution towards certain control, inspection and surveillance expenditure incurred by some Member States.(6) Given the positive overall impact of the Community financial contribution under Council Decision 89/631/EEC(5), for 1991 to 1995, and Council Decision 95/527/EC(6), for 1996 to 2000, a follow-on to those Decisions is required, but not a simple renewal. Certain expenditure should therefore be reduced in order to permit more active assistance in other areas.(7) A period of three years, from 2001 to 2003, for the application of this Decision allows the Community contribution to be set for a long enough period but without prejudging any modifications of the common fisheries policy that may be decided under Article 14 of Regulation (EEC) No 3760/92.(8) A financial reference, within the meaning of point 34 of the Interinstitutional Agreement of 6 May 1999 between the European Parliament, the Council and the Commission on budgetary discipline and improvement of the budgetary procedure(7), is inserted in this Decision for the entire duration of the period for which financial assistance is to be provided, without thereby affecting the powers of the budgetary authority as defined by the Treaty.(9) The corresponding financial resources are entered as annual appropriations in the General Budget of the European Union.(10) The financial contribution by the Community is conditional on the recipient Member State attaining a satisfactory standard of control both at sea and on land.(11) Recipient Member States must assess the objectives and the impact of their expenditure on control programmes, both annually and in the aggregate at the end of the three-year period (2001 to 2003).(12) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(8).(13) To ensure continuity of a Community financial contribution to certain expenditure incurred by Member States in implementing the control, inspection and surveillance systems applicable to the Common Fisheries Policy, it is imperative to apply this Decision with effect from 1 January 2001,HAS ADOPTED THIS DECISION:Article 1Under the conditions set out in this Decision, the Community may grant a financial contribution (hereinafter "financial contribution") to control programmes established by the Member States for the implementation of the control, inspection and surveillance systems applicable to the common fisheries policy laid down in Council Regulation (EEC) No 2847/93.The control programmes shall specify their objectives and the facilities to be deployed and expenditure envisaged, in particular for the action referred to in Article 2.Article 2The financial contribution may be granted in respect of certain expenditure provided for in the control programmes and intended to contribute to the following actions:(a) creation of the mechanisms and IT networks necessary for information exchange in connection with control;(b) experimentation with and implementation of new technologies to improve control of fishery activities;(c) training of control departments' officials;(d) implementation of new inspection and observer schedules in the framework of Regional Fishery Organisations (RFOs) to which the Community is a contracting party;(e) acquisition and modernisation of control, inspection and surveillance equipment.Under points (a), (b), (d) and (e), the financial contribution per project shall be limited to expenditure of an amount greater than EUR 13200.Article 3The expenditure referred to in Article 2 arising from legal and financial commitments entered into by Member States' competent authorities during the period of application of this Decision, in respect of which no other financial aid is received from the Community, shall be regarded as eligible. Value added tax (VAT) shall not be regarded as eligible expenditure.Expenditure shall be eligible to the extent to which it is actually used to implement the control programmes.Article 41. The financial contribution shall relate to eligible expenditure effected by Member States between 1 January 2001 and 31 December 2003.2. The financial reference for the implementation of the measures for which financial assistance is provided for the period 2001 to 2003 shall be EUR 105 million. The annual appropriations shall be authorised by the budgetary authority within the limits of the financial perspective.3. If appropriations available in the general budget of the European Union do not permit a financial contribution to all eligible expenditure proposed by a Member State, priority shall be given to expenditure on the control measures provided for in the Community rules.Article 51. Financial contributions towards the expenditure referred to in Article 2(a) shall cover eligible expenditure for the creation of the mechanisms and IT networks necessary for information exchange in connection with control, including IT applications, computers and software.2. The annual financial contribution per Member State shall be, at most, 65 % of eligible expenditure.Article 61. Financial contributions towards the expenditure referred to in Article 2(b) shall cover eligible expenditure for experimentation with, and the introduction of, new technologies to improve controls on fishing and related activities.2. The annual financial contribution per Member State shall be, at most, 50 % of eligible expenditure.3. The Commission may decide on a rate of contribution higher than that provided for in paragraph 2 to enable financial contributions towards eligible expenditure, where necessary, extending the VMS provided for in Article 3 of Regulation (EEC) No 2847/93 to include vessels other than those referred to in Article 3(2) thereof, and towards recording information other than vessel position and installing electronic logbooks.Article 71. Financial contributions towards the expenditure referred to in Article 2(c) shall cover, in accordance with the rules in Annex I, eligible expenditure on the training of national officials involved in control activities arising from the organisation of seminars or training courses of at least one day and from exchanges of national officials.2. The annual financial contribution per Member State shall be, at most, 50 % of eligible expenditure.Article 81. Financial contributions towards the expenditure referred to in Article 2(d) shall cover eligible expenditure on the introduction of new inspection and observer schedules adopted in the framework of RFOs to which the Community is a contracting party.2. The annual financial contribution per Member State shall be, at most, 50 % of eligible expenditure.Article 91. Financial contributions towards the expenditure referred to in Article 2(e) shall cover investment in the acquisition or modernisation of vessels and aircraft used for control, inspection and surveillance of fishery activities.2. The annual financial contribution per Member State shall be, as a maximum, 35 % of eligible expenditure.3. The Commission may decide on a rate of contribution higher than that provided for in paragraph 2, of up to 50 % of eligible expenditure, in the following cases:(a) to Member States which have to control an extensive Exclusive Economic Zone, Exclusive Fishing Zone or continental shelf or which have to deal with disproportionate obligations arising in connection with the control of fishing at sea;(b) to Member States which assign control resources each year, during the period 2001 to 2003, to the regulatory zone of an RFO to which the Community is a contracting party, in which vessels flying their flag operate.Article 10A special financial contribution of up to 50 % of eligible expenditure per Member State per year may be granted for implementing a system to assess expenditure incurred in controlling the common fisheries policy. This contribution shall be granted towards eligible expenditure on introducing a system of assessment, including developing analytical accounting procedures permitting calculation of the cost of various control measures carried out by the competent authorities of the Member States.Article 11The annual budget allocation for action towards which a financial contribution of more than 50 % is paid shall be restricted to 20 % of the budget envelope.Article 121. Member States wishing to receive a financial contribution shall send the Commission, by 30 June 2001 at the latest, a forecast programme of their annual expenditure for 2001, 2002 and 2003 for which they are seeking a financial contribution, accompanied by a three-year programme describing the controls they intend to carry out during the three-year period.The control programme must describe the objectives of the control and inspection measures scheduled, the actual operational plan envisaged and the results anticipated, and must cover the full range of fishery control work relevant to the Member State.Programmes received after 30 June 2001 shall be considered only in exceptional circumstances, justified by the Member States concerned.2. The programmes shall include the details specified in points 1 and 2 of Part A of Annex II.Article 13On the basis of the information provided by Member States, and having due regard to the criteria in point 3 of Part A of Annex II, the Commission shall decide before 31 October 2001 for 2001 and before 30 June 2002 for 2002 and 30 June 2003 for 2003 respectively, in accordance with the procedure laid down in Article 24(2) on:(a) the eligibility of the expenditure scheduled for the current budget year;(b) the rate of the financial contribution;(c) any conditions applying to the financial contribution.Article 14At the reasoned request of a Member State the Commission may grant advances of up to 50 % of the annual financial contribution. These shall be deducted from the final amount of the financial contribution towards the eligible expenditure actually incurred.Article 151. Member States' expenditure shall be committed both legally and financially at the latest within the calendar year following the year of notification of the decision referred to in Article 13. If the legal and financial commitment is not made within the time specified, any advance granted shall be repaid forthwith.2. Member States shall implement their scheduled expenditure within one year of this legal and financial commitment as provided for in paragraph 1.Article 16Where a Member State decides not to implement all or part of the eligible expenditure for which a financial contribution has been granted it shall immediately inform the Commission, stating the implications for its control programme.Article 171. Member States shall submit their applications for reimbursement of expenditure by 31 May of the year following the year in which it was incurred at the latest.2. When submitting applications for reimbursement Member States shall verify and certify that the expenditure has been incurred in compliance with the conditions laid down in this Decision and the Directives concerning the coordination of procedures for the award of public works, supply and service contracts, and in accordance with the detailed rules in point 4 of Part A of Annex II.3. If it appears from the application that the conditions referred to in paragraph 2 have not been met, the Commission shall examine the situation thoroughly, requesting the Member State to submit its observations. If the examination confirms non-compliance, the Commission shall set a time-limit for the Member State to comply. If by the expiry of that time-limit the Member State has not acted in accordance with the recommendations, the Commission may reduce, suspend or cancel the financial contribution in the area concerned. All undue payments shall be reimbursed to the Commission with interest for the period in question.4. Member States shall keep all supporting documentation for a period of three years from the date of the Commission's reimbursement of the expenditure.Article 18Member States shall submit their expenditure programmes and applications for reimbursement of expenditure and payment of advances in euro. Expenditure programmes not made out in euro shall not be admissible.Member States not participating in the third stage of economic and monetary union shall specify the exchange rate used.Article 19Member States shall provide the Commission with any information it may request with a view to performing the tasks attributed to it by this Decision.Member States shall provide the Commission with all information permitting it to verify the use made of the control, inspection and surveillance resources for which a financial contribution has been made under this Decision. They shall keep this information available to the Commission for at least three years from the date of the Commission's reimbursement of expenditure.If the Commission considers that these resources are not being used for their proper purpose or in accordance with the conditions laid down in this Decision, it shall inform the Member State concerned, which shall conduct an administrative inquiry in which Commission officials may take part. The Member State shall inform the Commission of its progress and of the findings of that inquiry and send it without delay a copy of the report drawn up following the inquiry, notifying the main elements on which it is based. The Commission may decide to reclaim any sum unduly paid, with interest for the period in question.Article 20The Commission may make any checks it deems necessary to ensure that Member States comply with the conditions and execute the tasks specified in this Decision. Member States shall assist officials assigned to these checks by the Commission.The first paragraph shall apply without prejudice to Article 29 of Regulation (EEC) No 2847/93.Article 211. Member States shall send the Commission, before 30 April each year, an intermediate assessment report, with contents as specified in Annex III, covering the previous year's eligible expenditure, detailing the extent to which the anticipated progress has been made and the impact of the expenditure on the control programmes and reporting any need to adjust the programmes referred to in Article 12(2).2. Member States shall send the Commission, by 31 May 2004 at the latest, a final assessment report, with contents as specified in Annex III, covering the impact of the financial contribution on the three-year control programme as a whole.3. The information referred to in paragraphs 1 and 2 must enable the Commission to monitor properly the use made of the financial contribution.Article 22On the basis of the information provided by the Member States under Article 21(1), the Commission shall submit to the European Parliament and to the Council, by 31 December 2003 at the latest, a report on the application of this Decision.Article 23The measures necessary for the implementation of this Decision relating to the matter referred to in Article 13 shall be adopted in accordance with the management procedure referred to in Article 24(2).Article 241. The Commission shall be assisted by the Management Committee for Fisheries and Aquaculture established by Article 17 of Regulation (EEC) No 3760/92.2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period referred to in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its rules of procedure.Article 25This Decision shall apply from 1 January 2001.Article 26This Decision is addressed to the Member States.Done at Brussels, 28 May 2001.For the CouncilThe PresidentT. Ã stros(1) OJ C 62 E, 27.2.2001, p. 276.(2) Opinion delivered on 5 April 2001 (not yet published in the Official Journal).(3) OJ L 389, 31.12.1992, p. 1. Regulation as last amended by Regulation (EC) No 1181/98 (OJ L 164, 9.6.1998, p. 1).(4) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 2846/98 (OJ L 358, 31.12.1998, p. 5).(5) OJ L 364, 14.12.1989, p. 64. Decision last amended by Decision 95/528/EC (OJ L 301, 14.12.1995, p. 35).(6) OJ L 301, 14.12.1995, p. 30.(7) OJ C 172, 18.6.1999, p. 1.(8) OJ L 184, 17.7.1999, p. 23.ANNEX IRULES APPLYING TO EXPENDITURE ON TRAINING OFFICIALS ENGAGED IN INSPECTION WORK1. Expenditure on organising courses and seminars should in particular cover the hire of a room, purchase or hire of teaching materials and equipment, payment of the fees of trainers who are not officials of a national or Community administration, and travel and subsistence costs of the participating national officials and the trainers.2. Expenditure on exchanges of national officials should cover their travel and subsistence costs.3. Travel costs should be those for a return journey between an official's home and the destination by public transport.4. Subsistence costs should be those for accommodation, meals and local transport.5. Travel and subsistence costs are to be determined according to national reimbursement rules.ANNEX IIPART A1. The programme of annual expenditure referred to in Article 12 should state the expenditure scheduled for the years 2001, 2002 and 2003, specifying in particular:- the expenditure timetable;- the nature, cost and inspection objectives of the new technologies and IT networks;- the nature, duration, number of participants, cost and purposes of the training for inspection officials;- for inspection and monitoring equipment: technical characteristics, cost, planned mode of payment, inspection objectives and planned utilisation, including date of entry into service.2. Member States must send the Commission all relevant information on the following:- the objectives pursued by the proposed expenditure;- the results expected from this expenditure;- in connection with the purchase and modernisation of vessels and aircraft, an estimate of the period of time for which these will be used for fishery inspection and surveillance work;- the Member State's use over previous years of the contribution granted under Decision 95/527/EC;- the improvement in the effectiveness of the controls at sea and on land carried out by the Member State during the period preceding the application and the improvement that should result from the proposed expenditure.Member States shall also complete and send to the Commission the forms, of which models are given in Part B.3. Criteria to be considered when deciding on a financial contribution:- the scale and efficiency of the human and physical resources actually devoted to inspection work;- the degree of cooperation with other Member States and the Commission in policing fisheries;- the Member State's contribution to inspection work and its compliance with obligations under inspection and observer schedules established by RFOs to which the Community is a contracting party;- the extent of its controls on fishing by its own vessels on the high seas;- the diversity of fishing activities in the Member State's fishery zone;- the reliability of the catch figures notified to the Commission and the Member State's ability to prevent overrun of its quotas;- the state of execution of the eligible expenditure for which a Community contribution has been approved under Decision 95/527/EC or under this Decision;- the extent of prevention and detection of infringements of the common fisheries policy and the action taken to penalise them;- the existence in national legislation and application in practice of penalties proportionate to the gravity of infringements that actually deter from further infringements of the same type;- compliance with the requirement to notify the Commission of detected cases of behaviour seriously infringing common fishery policy rules, as required by Regulation (EC) No 1447/1999.4. The completed questionnaires on public contracts must refer to the public tender notices published in the Official Journal of the European Communities. If notices have not been published in the Official Journal, the beneficiary must certify that the Community legislation on public contracts has been respected.The Commission may call for any information it considers necessary to decide whether or not Community legislation on public contracts has been respected.Reimbursement shall be conditional on submission of supporting documents (two copies) comprising at least the main elements of the agreement between the Member State and the supplier and the proof of payment. To be reimbursed, the individual items of expenditure must be listed in a summary statement clearly indicating for each its nature, link with the proposed programme and amount before VAT.PART B>PIC FILE= "L_2001154EN.002901.EPS">>PIC FILE= "L_2001154EN.003001.EPS">>PIC FILE= "L_2001154EN.003101.EPS">>PIC FILE= "L_2001154EN.003201.EPS">>PIC FILE= "L_2001154EN.003301.EPS">>PIC FILE= "L_2001154EN.003401.EPS">>PIC FILE= "L_2001154EN.003501.EPS">>PIC FILE= "L_2001154EN.003701.EPS">>PIC FILE= "L_2001154EN.003801.EPS">>PIC FILE= "L_2001154EN.003901.EPS">ANNEX IIICONTENT OF ASSESSMENT REPORTprogramme objectivesresources deployedactual expenditureprogramme resultsprogramme impactcost-effectiveness of the expenditureimpact of the Community contribution